Citation Nr: 1817373	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability (excluding the period from January 10, 2012 through April 1, 2012, based on surgical or other treatment necessitating convalescence). 

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1996.

This matter comes, in pertinent part, before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2013, rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

It appears that the claims for service connection for bladder incontinence and bowel dysfunction have been raised by the record in a February 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2017).

The claim for an increased rating for radiculopathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's low back disability is manifested by IVDS that approximates incapacitating episodes requiring bed rest with a duration of at least six weeks.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for a low back disability are met.  38 U.S.C. § 1155, 5107(b) (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 
4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  However, where the maximum evaluation for limitation of motion is already assigned, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran contends that he is entitled to a disability rating higher than 40 percent for his low back disability.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating    of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2017).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2017).  

Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2017).

On VA examination in August 2009 the Veteran complained of back pain with a  history of frequent flare-up in symptoms on a weekly basis.  During these episodes he would experience severe pain exacerbations that required him to lie down and restrict walking and any type of weight bearing, or movement.  While he normally treated his symptoms with muscle relaxers and Tylenol 3, during these episodes he significantly increased his regular dosages.  Episodes lasted two to three days.  On examination, flexion was to 60 degrees with pain.  Imaging studies revealed disk disease.  The Veteran endorsed incapacitating pain lasting 24 to 48 hours of total rest and limitation of activity on a weekly basis.  

A CT scan in February 2010 showed ankylosing spondylitis.  On VA examination in February 2013, the Veteran reported increased back pain radiating to left leg.  Forward flexion was to 10 degrees with pain at 5.  The examiner noted no incapacitating episodes.  

In February 2013, the Veteran's private physician completed a Disability Benefits Questionnaire pertaining to the thoracolumbar spine.  Forward flexion was to 10 degrees.  The physician noted IVDS requiring at least 6 weeks of bed rest prescribed by a physician in the previous 12 months.  

A VA examiner in March 2015 noted flexion to 15 degrees with pain.  Flare-ups in symptoms were endorsed, but no further findings concerning functional loss during flare-ups were noted.  No imaging studies were performed.  The examiner found no IVDS.  

Accordingly, the evidence is at least in equipoise as to whether the Veteran has IVDS requiring at least 6 weeks of bed rest prescribed by a physician during a 12 months period.  In this regard, the Veteran's private physician in February 2013 indicated that the Veteran experienced incapacitating episodes of at least 6 weeks of total duration over the past 12 months.  The Board finds the private physician's examination report credible.  

Additionally, consistent with the Veteran's private physician's report, on VA examination in August 2009 the examiner noted disk disease with incapacitating pain lasting 24 to 48 hours, and requiring total rest, on a weekly basis.  While the Veteran's treatment records do not specify at least 6 weeks of medically prescribed bedrest during a 12 months period, giving the Veteran the benefit of the doubt, the Board finds that with consideration of the Veteran's complaints of back pain and severe functional limitations recorded in the treatment notes and VA examination reports, his lumbar spine disability would account for impairment due to incapacitating episodes from acute signs and symptoms of IVDS, which would presumably require both prescribed medication and bedrest by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Resolving all doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence is sufficient to support a showing of impairment of the lumbosacral spine as a result of flare ups in pain, which would more nearly approximate IVDS of the lumbar spine with incapacitating episodes having a total duration of at least 6 weeks during any given 12 months period. 

The Veteran is not entitled to a disability rating in excess of 60 percent for his service-connected lumbosacral spine disability.  Initially, the Board notes that a 60 percent is the maximum scheduler disability rating available under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the evidence does not establish that the back disability has been manifested by unfavorable ankylosis of the entire spine, to warrant a higher disability rating.

There is no evidence in the VA treatment records, private treatment records, or VA examination reports, that the Veteran has ankylosis of the entire spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  The Board finds that the Veteran does not have ankylosis of the entire spine. 

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Veteran has not asserted, nor does the evidence show, that he has unfavorable ankylosis of the entire spine, which is what would be required for the next higher rating.  As such, even accepting the Veteran's lay assertions as competent and credible, an assignment of any higher rating pursuant to any applicable criteria is not warranted. 

The record before the Board demonstrates that the Veteran is most appropriately rated the maximum 60 percent scheduler criteria available for IVDS under Diagnostic Code 5243.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Thus, even when considering the Veteran's pain, the requirements for a disability rating in excess of 60 percent are not met.  Accordingly, the Board finds the current evaluation assigned by the decision herein adequately compensates the Veteran for the pain and functional impairment caused by his service-connected lumbosacral spine disability.  See, e.g., DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Accordingly, for the reasons discussed above, the Board determines that a 60 percent rating, and no higher, is warranted under Diagnostic Code 5243.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, beyond which has not been addressed.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further development in this case, beyond the development already, done, is simply not warranted. 

ORDER

Entitlement to a 60 percent rating, but no higher, for a low back disability, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board notes that unfortunately, the appeal concerning the claim for entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity, has not been perfected and must be remanded for additional development.  This appeal arises from the Veteran's disagreement with the initial 10 percent rating assigned at the time service connection was granted in February 2013.  To date, the AOJ has yet to issue a statement of the case on the issue of entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be returned to the Board for appellate review.

In any event, in light of the fact that a total disability rating based on individual unemployability is already in effect, the Veteran, in consultation with his representative, may wish to consider withdrawing some or all of his remaining claims.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case for the issue of entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.  After the AOJ issues a statement of the case, if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


